/11/21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on March 11, 2021. Applicant amends claims 1 and 11. Claims 2 and 12 are canceled.

On the Claims:

1. (Currently Amended) A drive circuit of a display panel, comprising: a drive chip comprising N signal lines, wherein M signal lines of the N signal lines output a drive signal, and N is a positive integer, and M is a positive integer smaller than or equal to N; and M selection modules each comprising at least two signal input terminals, a signal output terminal and a control terminal, wherein the signal output terminal is electrically connected to a drive signal line, and the control terminal is electrically connected to a control signal line; wherein each of the selection modules is configured to control one of , wherein the selection module further comprises: a first transistor and a second transistor, wherein a gate of the first transistor and a gate of the second transistor are electrically connected together to serve as the control terminal of the selection module, a source of the first transistor and a source of the second transistor respectively serve as the signal input terminals of the selection module, and drains of the first transistor and the second transistor are electrically connected together to serve as the signal output terminal of the selection module.

2. Canceled.3. (Currently Amended) The drive circuit according to claim [2] 1, wherein the first transistor is a P-type transistor, and the second transistor is an N-type transistor.4. (Original) The drive circuit according to claim 3, wherein each of the P-type transistor and the N-type transistor is a metal-oxide-semiconductor field-effect transistor (MOSFET).5. (Original)  The drive circuit according to claim 1, wherein the selection module further , wherein controlling the control signal line to input the control signal to the control terminals of the M selection modules comprises: controlling a control signal line to input the control signal to the control terminals of the M selection modules, wherein each of the selection modules further comprises a first transistor and a second transistor, and gates of the first transistor and the second transistor are electrically connected together to constitute the control terminal; wherein controlling the one of the at least two signal input terminals in each of the selection modules to be electrically connected to the corresponding signal output terminal according to the control signal comprises: controlling a source of one of the first transistor and the second transistor in each of the selection modules to be electrically connected to the corresponding signal output terminal according to the control signal, wherein the signal output terminal is constituted by drains of the first transistor and the second transistor electrically connected together.
12. (Canceled).
13. (Original) A drive circuit of a display panel, comprising: a drive chip comprising N signal lines disposed in order, wherein M signal lines of the N signal lines output a drive signal, N is a positive integer, and M is a positive integer smaller than or equal to N; and M selection modules each comprising a first transistor and a second transistor, wherein a gate of the first transistor and a gate of the second transistor are electrically connected together to serve as the control terminal of the selection module, a source of the first transistor and a source of the second transistor respectively serve as a first signal input terminal and a second signal input terminal of the selection module, drains of the first transistor and the second transistor are electrically connected together to serve as a signal output terminal of the selection module, and the signal output terminal is electrically connected to a driving signal line; wherein the selection module further .

Allowable Subject Matter

3.	Claims 1, 3-11, and 13-20 are allowed.

Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
 
Hung (US 20070285376) as shown in Fig. 2 teaches the following:
When the control signals ENOS, OS1 and OS2 are respectively 0, 1, and 0, six channels on the left end of the data driver IC are disabled and the data driver IC outputs the first image data at the seventh channel on the left end thereof. As shown in FIG. 2, the data output terminal Q of the twelfth D flip-flop of the first shift register SR1 is also coupled to a third output terminal OUT 3 of the multiplexer MUX. Thus, with a properly designed multiplexer, twelve channels on the left end of the data driver IC are disabled and the same outputs the first image data at the thirteenth channel on the left end thereof when the control signals ENOS, OS1 and OS2 are all 0. [0022]. FIG. 5 shows a driving method of a thin film transistor liquid crystal display (TFT-LCD) where the driving method comprises providing a plurality of control signals (step 510) and determining whether to disable a predetermined number of output channels of a data driver according to combinations of the control signals (step 520).

Zhou et al (US 20170178558) teach the following:

As shown in FIG. 1, in the embodiment, the shift register unit includes a driving signal generating module 1 and a selecting module 2. The driving signal generating module 1 is configured to generate a driving signal for driving gate lines to be turned on, 

Regarding claim 1, the prior art does not teach a drive circuit of a display panel, comprising: a drive chip comprising N signal lines, wherein M signal lines of the N signal lines output a drive signal, and N is a positive integer, and M is a positive integer smaller than or equal to N; and M selection modules each comprising at least two signal input terminals, a signal output terminal and a control terminal, wherein the signal output terminal is electrically connected to a drive signal line, and the control terminal is electrically connected to a control signal line; wherein each of the selection modules is configured to control one of the at least two signal input terminals of the selection module to be electrically connected to the corresponding signal output terminal, and the signal input terminals of the M selection modules, electrically connected to the signal output terminals, are controlled to be correspondingly electrically connected to the M signal lines in an one-to-one manner according to a control signal inputted from the control signal line , wherein the selection module further comprises: a first transistor and a second transistor, wherein a gate of the first transistor and a gate of the second transistor are electrically connected together to serve as the control terminal of the selection module, a source of the first transistor and a source of the second transistor respectively serve as the signal input terminals of the selection module, and drains of the first transistor and the second transistor are electrically connected together to serve as the signal output terminal of the selection module.

Regarding claim 11, the prior art does not teach a driving method of a drive circuit, the driving method comprising: controlling a control signal line to input a control signal to control terminals of M selection modules, wherein each of the selection modules comprises at least two signal input terminals and a signal output terminal; and controlling one of the at least two signal input terminals in each of the selection modules to be electrically connected to the corresponding signal output terminal according to the control signal, wherein the signal input terminals of the M selection modules, electrically connected to the signal output terminals, are correspondingly electrically connected to M drive signal lines of a drive chip in an one-to-one manner, and M is a positive integer, wherein controlling the control signal line to input the control signal to the control terminals of the M selection modules comprises: controlling a control signal line to input the control signal to the control terminals of the M selection modules, wherein each of the selection modules further comprises a first transistor and a second transistor, and gates of the first transistor and the second transistor are electrically connected together to constitute the control terminal; wherein controlling the one of the at least two signal input terminals in each of the selection modules to be electrically connected to the corresponding signal output terminal according to the control signal comprises: controlling a source of one of the first transistor and the second transistor in each of the selection modules to be electrically connected to the corresponding signal output terminal according to the control signal, wherein the signal output terminal is constituted by drains of the first transistor and the second transistor electrically connected together.

Regarding claim 13, the prior art does not teach a drive circuit of a display panel, comprising: a drive chip comprising N signal lines disposed in order, wherein M signal lines of the N signal lines output a drive signal, N is a positive integer, and M is a positive integer smaller than or equal to N; and M selection modules each comprising a first transistor and a second transistor, wherein a gate of the first transistor and a gate of the second transistor are electrically connected together to serve as the control terminal of the selection module, a source of the first transistor and a source of the second transistor respectively serve as a first signal input terminal and a second signal input terminal of the selection module, drains of the first transistor and the second transistor are electrically connected together to serve as a signal output terminal of the selection module, and the signal output terminal is electrically connected to a driving signal line; wherein the selection module further comprises a first bonding pad pair and a second bonding pad pair, the control terminal of the selection module is electrically connected to a first level signal terminal through the first bonding pad pair, and electrically connected to a second level signal terminal through the second bonding pad pair; wherein each of the first bonding pad pair and the second bonding pad pair is constituted by two mutually insulated bonding pads, when the first bonding pad pair turns on, the first level signal terminal is electrically connected to the control terminal, so that the first transistor turns on and the second transistor turns off, the first signal input terminal is electrically connected to the signal output terminal, and the first signal input terminals in the M selection modules are correspondingly electrically connected to M signal lines in an one-to-one manner; when the second bonding pad pair turns on, the second level signal terminal is electrically connected to the control terminal, so that the second transistor turns on and the first transistor turns off, the second signal input terminal is electrically connected to the signal output terminal, and the second signal input terminals in the M selection modules are correspondingly electrically connected to M signal lines in an one-to-one manner.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	March 14, 2021